DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckner et al. (US 2016/0078361, hereinafter Brueckner).

As per claim 1, Brueckner teaches a method, comprising: 
determining one or more required inputs for a deep learning model (i.e., model execution request may specify the input data to be used for the model run, see at least [0095]); 
retrieving one or more portions of data from a software application that satisfy the one or more required inputs for the deep learning model using metadata associated with the data of the software application (i.e., extraction of input data from raw data repositories indicated in data source definitions, see at least Fig. 1, [0064], [0108], [0110]), the metadata comprising an indicia of locations in a memory device in which the one or more portions of the data is stored (i.e., an indication of an address from which data records can be read, see at least [0085], [0130], [0131], [0147]); and 
providing the retrieved one or more portions of the data to the deep learning model for processing to generate inferenced data (i.e., a given model may be run on input data records, model predictions may be generated, see at least [0094]).

As per claim 2, Brueckner teaches wherein the one or more required inputs for the deep learning model are determined from a configuration file for the deep learning model (i.e., model execution request, see at least [0095], [0097]).

As per claim 3, Brueckner teaches wherein the one or more required inputs for the deep learning model are indicated using tags (i.e., parameters of the request, see at least [0095], [0097]).

As per claim 4, Brueckner teaches wherein the data of the software application is data stored in the memory device by the software application (i.e., client input data, destination to which input data records are to be submitted, see at least [0061], [0067], [0068], [0074], [0094], [0095]). 

As per claim 5, Brueckner teaches receiving the metadata for the data of the software application (see at least [0064], [0085], [0110]); and 
	storing the metadata in association with the data of the software application (see at least [0064], [0084], [0085], [0110]).

As per claim 7, Brueckner teaches wherein the locations in the memory device include one or more data structures and one or more buffers (see at least [0130], [0183]).

As per claim 9, Brueckner teaches wherein the software application loads the data in the memory device and applies the metadata to the data in the memory device (see at least [0068], [0084], [0097], [0148]).

As per claim 10, Brueckner teaches wherein retrieving the one or more portions of the data from the software application that satisfy the one or more required inputs for the deep learning model includes: 
	matching an identifier each of the one or more required inputs for the deep learning model to metadata defined for certain data of the software application (i.e., source data set indicator may include a combination of one or more file server host names, one or more directory names, and/or one or more file names, see at least [0146], [0147]), and 
retrieving the certain data of the software application (see at least [0146], [0147]).

As per claim 11, Brueckner teaches wherein providing the retrieved one or more portions of the data to the deep learning model includes using the one or more portions of the data to train the deep learning model (i.e., data for training a model, see at least [0136], [0146]).

As per claim 12, Brueckner teaches wherein the determining is performed responsive to a call by the software application to execute the deep learning model (i.e., API invocation, see at least [0056]).
As per claim 13, Brueckner teaches wherein the determining, retrieving, and providing is performed by a deep learning model executor that interfaces the software application (i.e., MLS API as a SDK, see at least [0053], [0058]).

As per claim 14, Brueckner teaches wherein the deep learning model executor, the software application, and the deep learning model are installed on a client system (i.e., MLS customers may be provided an SDK for local installation, for local mode, transmit the local model to the client, see at least [0067], [0094], [0095]).

As per claim 15, Brueckner teaches receiving the inferenced data as output of the deep learning model (see at least [0095]); and 
providing the inferenced data to the software application (see at least [0095]).

As per claim 16, Brueckner teaches updating the deep learning model, wherein the updated deep learning model is configured to be performed using one or more new inputs different from the determined one or more required inputs for the deep learning model (i.e., rerun model when new records become available, parameter or weights may be updated if needed in one or more learning iterations, see at least [0090], [0204]);
	determining the one or more new inputs for the updated deep learning model (see at least [0090], [0095], [0201], [0204]); 
using the metadata associated with the data of the software application to retrieve one or more new portions of the data from the software application that satisfy the one or more new inputs required for the deep learning model (see at least [0090], [0095], [0201], [0204]); and 
providing the retrieved one or more new portions of the data to the updated deep learning model to perform inferencing operations to generate new inferenced data (see at least [0090], [0095], [0201], [0204]).

As per claim 17, Brueckner teaches receiving the new inferenced data as output of the updated deep learning model (see at least [0090], [0095], [0201], [0204]); and 
providing the new inferenced data to the software application (see at least [0090], [0095], [0201], [0204]).

As per claim 18, this is the non-transitory computer readable medium claim of claim 1. Therefore, claim 18 is rejected using the same reasons as claim 1.

As per claim 19, this is the system claim of claim 1. Therefore, claim 19 is rejected using the same reasons as claim 1.

As per claim 20, Brueckner teaches wherein the memory further stores the metadata and associated data of the software application (i.e., artifacts representing parameters of requests stored in repository, see at least [0064], [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner, in view of Bruckhaus et al. (US 8,417,715, hereinafter Bruckhaus).

As per claim 6, Brueckner does not explicitly teach wherein the metadata is associated with the data of the software application by being inserted in a portion of code of the software application that defines the locations in the memory device in which the data is stored.
Bruckhaus teaches metadata is associated with the data of the software application by being inserted in a portion of code of the software application that defines the locations in the memory device in which the data is stored (i.e., invention is a plug in to software application, invention use a common data model for data mining, integration of user’s data sources, see at least column 13, lines 28-48, column 14, lines 56-67, column 18, lines 16-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner such that the metadata is associated with the data of the software application by being inserted in a portion of code of the software application that defines the locations in the memory device in which the data is stored as similarly taught by Bruckhaus because providing functionality using a plug-in to another software unit is a well known technique in the art and allows the plug-in to extend an existing function (see at least column 83, lines 21-29 of Bruckhaus).

As per claim 8, Brueckner does not explicitly teach wherein the metadata is associated with the data of the software application by being stored in a reference table that maps each metadata to a corresponding portion of the data or location in the memory device in which the corresponding portion of the data is stored.
Bruckhaus teaches wherein the metadata is associated with the data of the software application by being stored in a reference table that maps each metadata to a corresponding portion of the data or location in the memory device in which the corresponding portion of the data is stored (i.e., create mapping user’s data source and table defined by the CDMDM, see at least column 18, lines 16-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner such that the metadata is associated with the data of the software application by being stored in a reference table that maps each metadata to a corresponding portion of the data or location in the memory device in which the corresponding portion of the data is stored as similarly taught by Bruckhaus to use known techniques in the art to integrate user’s data sources using a data structure that maps the user’s data sources (see at least column 14, lines 56-67 of Bruckhaus).

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 18, and 19, Applicant argued that Brueckner fails to disclose or suggest how these portions of data “satisfy the one or more required inputs” and how the “data source definitions” are used to retrieve such portions of data.  Applicant argued that the metadata of Brueckner does not comprise “an indicia of locations in a memory device in which the one or more portions of the data is stored.”  
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  Brueckner teaches extraction of input data for a machine learning service from raw data repositories indicated in data source definitions (see at least Fig. 1, [0064], [0108], [0110]). The data extracted from raw data repositories are one or more portions of data.  The extracted data satisfies one or more required input for the deep learning model because the extracted data are used by the machine learning service. The data source definitions are metadata associated with the data of the software application.  The data source definitions comprising an indicia of locations in a memory device in which the one or more portions of the data is stored because the data source definition provides an indication of an address from which data records can be read (see at least [0085], [0130], [0131], [0147]).  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121